DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ehrne et al. US 2018/0045333.
Regarding claim 1, Ehrne discloses a dual gate valve (Fig. 1) comprising: two valve plates (10, 11) that open and close two openings (2, 3) of a valve box 1; a support bar (21, 26, 27) that supports the two valve plates; a valve rod 13 connected to the support bar; and an operation unit 14 that performs an open and close operation of the two valve plates via the valve rod, wherein the support bar and the valve plate linearly and elongatedly extend in a lateral direction perpendicular to a central axis of the valve rod (Figs. 13, 16), the valve rod is connected to a central portion in the long direction of the support bar (Figs. 13, 16), and one and the other of the two valve plates are tiltably attached (via 25, Fig. 17) to one end and the other end of the support bar in the long direction via elastic members 25, respectively (both plates 10 and 11 are attached to both ends).

Regarding claim 10, the valve rod is connected to the front surface of the support bar (either facing 10 or 11, at least indirectly).

Regarding claim 11, a height of the elastic member is equal to or less than a vertical width of the valve plate (Fig. 6, 10 or 11), and a vertical width of the support bar (26, 21, 27) is equal to or less than the vertical width of the valve plate (Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrne et al. US 2018/0045333.
Regarding claim 11, Ehrne lacks specifically mentioning dimensions of the height and width.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the height of the elastic member is equal to or less than a vertical width of the valve plate and a vertical width of the support bar is equal to or less than the vertical width of the valve plate as a matter of simple substitution of dimensions and/or “obvious to try” these above dimensions as a matter of obvious design choice.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of the claims is a dual gate valve having the combination of the elastic member having both a first and second side wall parallel to each other with a bent portion that connects one end in a horizontal width direction of the first side wall to one end in the horizontal width direction of the second side wall with the elastic member is disposed such that a convex surface of the bent portion faces the outer side of the support bar in the longitudinal direction with the first side wall is connected to a central portion of the back surface of the valve plate with the second side wall is connected to an end portion of the front surface of the support bar in combination with the rest of the device as claimed in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses gate valves with two valve plates.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921